Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Applicant’s election without traverse of Group I, claims 1-32, as well as the species election of the anti-CD138 antibodies 2810, 2510, 2610, 2710, and 2910, in the reply filed on 12/14/2020 is acknowledged.

Claims 1-38 are pending.
Claims 33-38 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/14/2020.
Claims 1-32 are under examination on the merits.

Claim Objections
Claims 13 and 14 are objected to for reciting Table 1. MPEP 2173.05(s) states: 
“Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).



Claim Rejections
35 U.S.C. 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 and 18-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	A determination of whether a claimed invention is compliant with the written description requirement of 35 U.S.C. 112, is made based on the considerations that are outlined in Guidelines for Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 “Written Description” Requirement, Federal Register, Vol. 66, No. 4, 01/05/2001, hereinafter referred to as “Guidelines”. 
The “Guidelines” state that when a patent application is filed, there is a strong presumption that adequate written description under 35 U.S.C. 112, first paragraph, is present, however:
“The issue of a lack of adequate written description may arise even for an original claimed when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention. The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art. This problem may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function. A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.” See p. 1105, first column. 

Furthermore, in Vas-Cath v. Mahurkar, 935 F.2d 1555 (1991), the Federal Circuit, in quoting In re Driscoll, 562 F.2d 1245, 1250, 195 USPQ 434, 438 (CCPA 1997), stated that “[I]t should be readily apparent from recent decisions of this court involving the question of compliance with the written description requirement of § 112 that each case must be decided on its own facts. Thus, the precedential value of cases in this area is extremely limited.” Id. at 1562.   
Additionally, the Federal Circuit has explained that claim language, even original claim language, having ipsis verbis (i.e., in the same words) support in the specification does not necessarily establish compliance with the written description requirement. As stated in Enzo Biochem, Inc. v. Gen-Probe Incorporated, 323 F.3d 956 (2002):
“Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the 

Thus, even original claims that are fully supported by the specification must comply with the written description requirement, which establishes that the inventor was in possession of the claimed invention at the time of filing. 
The claims are drawn to an anti-CD138 antibody molecule that binds, or substantially binds, to CD138 in an extracellular region proximal to the transmembrane domain of CD138 and causes an antibody-dependent cellular cytotoxicity (ADCC) activity on a cell expressing CD138. The claims further recite that said anti-CD138 molecule may bind to one of numerous CD138 extracellular region epitopes, including a CD138 extracellular region epitope that is, for example, within a specific number of amino acids from the N-terminus of the transmembrane domain or a CD138 extracellular region epitope comprised within an amino acid sequence of the CD138 extracellular region. The claims further recite an anti-CD138 extracellular region antibody that does not bind to, or binds with low affinity to, an extracellular region of CD138 that is distant from the transmembrane domain. Table 1 of the specification recites numerous anti-CD138 extracellular region antibodies that meet the limitations of the claims, including the elected 2810, 2510, 2610, 2710, and 2910 anti-CD138 extracellular region antibodies; however the claims are drawn to a large genus of anti-CD138 extracellular region antibodies that bind to one of many CD138 extracellular region epitopes. Although Applicant discloses relevant, identifying characteristics for various anti-CD138 extracellular region antibodies in the form of heavy and 
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The range of species encompassed by the claimed genus is highly variant. Although Applicant has adequately described numerous species encompassed by 
Although screening techniques can be used to isolate anti-CD138 antibodies that bind to the extracellular region of CD138 proximal to the transmembrane domain of CD138, Applicant is reminded that the written description requirement of 35 U.S.C. 112 is severable from the enablement provision. As stated in Vas-Cath Inc. v. Mahurkar (CA FC) 19 USPQ2d 1111, 935 F2d 1555, “The purpose of the ‘written description’ requirement is broader than to merely explain how to ‘make and use’; the applicant must also convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” 
Applicant’s attention is also directed to the February 2018 USPTO Memorandum, subject: “Clarification of Written Description Guidance for Claims Drawn to Antibodies and Status of 2008 Training Materials,” hereafter referred to the “Memo.”
The Memo reads as follows:
I.	Federal Circuit Clarification of the Law of Written Description As It Applies to Antibodies


II.	Examples in the 2008 Written Description Training Materials Are Outdated
On March 25, 2008, the USPTO issued revision 1 of the Written Description Training Materials. As indicated on the USPTO web site at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials, these training materials have been archived. Written description training materials containing examples that reflect developments in the law regarding 35 U.S.C. §§ 101 and 112 are being prepared. The archived training materials are outdated and should not be relied upon as reflecting the current state of the law regarding 35 U.S.C. §§ 101 and 112.

In the instant case, the claims recite an anti-CD138 antibody that binds a particular antigen, specifically, the extracellular region of CD138 proximal to the transmembrane domain of CD138, which includes a peptide segment of the extracellular region of CD138 that is within 70 amino acids from the N-terminus of the transmembrane region of CD138, and this antigen has been adequately described in the art. However based upon the Memo, it is submitted that adequate description of the antigen bound by the claimed anti-CD138 antibody is not sufficient to adequately describe the genus of antibodies that binds said antigens, because adequate 
With respect to claims 16 and 22, these claims encompass anti-CD138 antibodies having fewer than six defined CDRs. For example claim 16 is drawn to an anti-CD138 antibody comprising one or both of a heavy chain variable region or a light chain variable region. Furthermore said heavy and light chain variable region may comprise one, two, or three CDRs. Additionally each of the heavy and/or light chain CDRs comprised within the anti-CD138 antibody of claim 16 may differ from a parent anti-CD138 antibody by up to three amino acids. As currently composed the anti-CD136 antibody of claim 16 may comprise only a single CDR from one of the recited anti-CD138 monoclonal antibodies, and therefore claim 16 encompasses a large genus of anti-CD138 antibodies comprising only a single CDR from any of the recited anti-CD138 monoclonal antibodies and five unspecified CDRs. Claim 22 is drawn to an anti-CD138 antibody that comprises a heavy and a light chain variable region, wherein said heavy chain variable region comprises at least one of three specified heavy chain variable region CDRs and wherein said light chain variable region comprises at least one of three specified light chain variable region CDRs. As currently composed the anti-CD136 antibody of claim 22 may comprise only a single heavy chain variable region CDR and a single light chain variable region CDR from one of the specified heavy and light chain variable region CDRs, and therefore claim 22 encompasses a large genus of anti-CD138 antibodies comprising only single heavy chain variable region CDR from the specified heavy chain variable region CDRs, a single light chain variable region CDR from the specified light chain variable region, and four unspecified CDRs. 
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus when there is substantial variation within the genus, one must describe a sufficient variety of species to 
Furthermore Applicant has not disclosed relevant, identifying characteristics of CDR amino acid sequences (or combinations thereof) that confer upon an antibody the ability to bind CD138, because the instant specification does not provide structural antibody features that correlate with a functional ability to bind CD138. To elaborate on why the claimed antibodies lack adequate written description, Mariuzza (Annu. Rev. Biophys. Biophys. Chem., 16: 139-159, 1987) reviews the structural basis of antigen-antibody recognition and teach that naturally occurring conventional antibodies comprise two polypeptides, the so-called light and heavy chains. The antigen-combining site of an antibody is a three-dimensional structure that fully comprises six CDRs, three each from the light and heavy chains. The amino acid sequences of the CDRs are hypervariable, as the amino acid residues contained within the CDRs determine much of the antibody’s antigen-binding specificity. In view of Mariuzza, it is apparent that antibodies having less than all six CDRs that form the antigen-binding site of a conventional antibody in their proper context of heavy and light chain variable domains do not describe the particularly identifying structural feature of the antibody that correlates with the antibody’s ability to bind antigen. Absent a description of the at least minimal structural features correlating with a functional ability to bind CD138 which are shared by members of a genus commonly sharing this function, it is submitted that the skilled artisan could not immediately envision, 
Furthermore with respect to the “% homology” language of claim 16, while the prior art teaches some understanding of the structural basis of antigen-antibody recognition, it is noted that the art is characterized by a high level of unpredictability, since the skilled artisan still cannot accurately and reliably predict the consequences of amino acid substitutions, insertions, and deletions in the antigen-binding domains. For example in a series of experiments involving a monoclonal antibody to Legionella pneumophilia serotype 1, McCarthy et al. (J. Immunol. Methods, 251(1-2): 137-149, 2001) demonstrated that a single VH CDR3 substitution of tyrosine to serine at position 95 resulted in the total loss of antigen recognition in an ELISA. Lin et al. (African Journal of Biotechnology, 10(79):18294-18302, 2011) teach that a single amino acid substitution in the VL CDR3 of an anti-avian infectious bronchitis virus (IBV) single-chain antibody (ZL.80) may abrogate binding. For example at Figure 3, Lin et al. demonstrate that replacing either the Cys105 or Asp106 residue in the VL CDR3 of ZL.80 with an alanine residue reduces binding to near negative control levels. Lin et al. also teach that some single amino acid substitutions in the VL CDR3 of ZL.80 may significantly improve binding. For example replacing the Val108 residue in the VL CDR3 of ZL.80 with a tyrosine residue results in a 12.9-fold increase in affinity compared to parental ZL.80. Accordingly absent empirical determination, one skilled in the art would be unable to predict or envision which CDR residues comprised within a particular heavy or light chain variable region could be changed such that the resultant variant CDR may be comprised within an antigen-binding site capable of binding CD138. Since the disclosure fails to describe relevant, identifying structural characteristics, in 
Claim 13 is included in the rejection of the claims under 35 U.S.C. 112(a), because as currently composed, the anti-CD136 antibody of claim 13 may comprise only a single CDR from one of the anti-CD138 monoclonal antibodies from Table 1, and therefore claim 13 encompasses a large genus of anti-CD138 antibodies comprising only a single CDR from any of the anti-CD138 monoclonal antibodies from Table 1 and five unspecified CDRs. In the absence of empirical determination, one skilled in the art would be unable to readily envision the amino acid sequences of five CDRs that may be paired with a single CDR from any of the anti-CD138 monoclonal antibodies from Table 1 such that the six CDRs form an antigen-binding site capable of binding CD138.
Claim 14 is included in the rejection of the claims under 35 U.S.C. 112(a), because as currently composed, the anti-CD136 antibody of claim 14 may comprise only the three CDRs from one of the variable regions of one of the anti-CD138 monoclonal antibodies from Table 1, and therefore claim 14 encompasses a large genus of anti-CD138 antibodies comprising only the three CDRs from one of the variable regions of one of the anti-CD138 monoclonal antibodies from Table 1 and three unspecified CDRs. In the absence of empirical determination, one skilled in the art would be unable to readily envision the amino acid sequences of three CDRs that may be paired with the three CDRs from one of the variable regions of one of the anti-CD138 monoclonal antibodies from Table 1 such that the six CDRs form an antigen-binding site capable of binding CD138.
Vas-Cath Inc. v. Mahurkar (CA FC) 19 USPQ2d 1111, 935 F2d 1555, “The purpose of the ‘written description’ requirement is broader than to merely explain how to ‘make and use’; the applicant must also convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” 
To conclude given the lack of particularity with which the claimed antibodies are described in the specification, it is the Examiner’s position that in the absence of empirical determination, one skilled in the art would be unable to readily envision at least most of the members of the genus of anti-CD138 antibodies claimed. Furthermore the instant disclosure does not sufficiently demonstrate that Applicant was in possession of the claimed genus at the time of filing. The claims therefore fail to satisfy the written description requirement of 35 U.S.C. 112(a).

35 U.S.C. 102(a)(1)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12, 15, 23, 24, 26, 30, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rapraeger et al. (US PG PUB 2007/0054332, publication date: 03/08/2007), as evidenced by Gharbaran (Critical Reviews in Oncology/Hematology, 94: 1-17, 2015).
Rapraeger et al. disclose a rabbit polyclonal antibody preparation specific for the extracellular domain of Sdc1, see [0019]. At [0142], Rapraeger et al. disclose polyclonal antibodies against Sdc1 dissolved in PBS. Sdc1 is a syndecan, which is a four member family of cell surface receptors that are heparan sulfate proteoglycans, see [0025]. As evidenced by Gharbaran, SDC1 is also known as Syndecan-1 or CD138, and SDC1 is one of four structurally related cell surface heparan sulfate proteoglycans, see p. 1. As such Rapraeger et al. disclose a polyclonal antibody specific for the extracellular domain of CD138.
The polyclonal anti-CD138 preparation of Rapraeger et al. would be expected to comprise numerous species of anti-CD138 antibodies that bind to epitopes comprised throughout the amino acid sequence of the CD138 extracellular domain. Absent evidence to the contrary, one of ordinary skill in the art would reason that at least some of said epitopes are within 70 amino acids from the N-terminus of the transmembrane region of CD138. It is noted that according to p. 14 of the specification, the extracellular domain of CD138 includes residues 23-254 of CD138, and as such the segment of CD138 that is within 70 amino acids from the N-terminus of the transmembrane region of CD138 comprises about 30% of the extracellular 
Claim 16 is drawn to a large genus of anti-CD138 antibodies having numerous heavy and light chain CDR amino acid sequences, and as such the genus of antibodies encompassed by claim 16 would be expected to bind to a range of CD138 extracellular region epitopes. Absent evidence to the contrary, one or ordinary skill in the art would reason that at least some of the anti-CD138 antibodies comprised within the polyclonal anti-CD138 preparation of Rapraeger et al. would be expected to compete with at least some of the anti-CD138 antibodies comprised within the broad genus of antibodies encompassed by claim 16, and at least some of the anti-
	Therefore all of the limitations of claims 1-12, 15, 23, 24, 26, 30, and 31 are met by the disclosure of Rapraeger et al.

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The written description requirement of 35 U.S.C. 112(a) has been satisfied for claim 17, because claim 17 is being interpreted to recite an anti-CD138 antibody that comprises the three heavy chain variable region CDRs and the three light chain variable region CDRs from one of the monoclonal anti-CD138 antibodies recited in claim 16. 

	
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON B MOSELEY II whose telephone number is (571)272-6221.  The examiner can normally be reached on M-F, 9:00-6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached at 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NELSON B MOSELEY II/Examiner, Art Unit 1642